Citation Nr: 1341400	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from June 1960 to March 1962.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board sincerely regrets the further delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record upon which to base a decision so the Veteran is afforded every possible consideration.

In April 2012, to assist the Veteran in the development of this claim, the RO afforded him a VA compensation examination, during which an examiner discussed the etiology of the Veteran's bilateral hearing loss, including insofar its alleged relationship to noise exposure during his military service.  The report of that examination in inadequate to decide this claim, however.  The examiner ruled out such a relationship based solely on the finding that the Veteran had hearing within normal limits when separating from service.  The examiner therefore seemingly disputed any notion that there is delayed-onset hearing loss, but he did not cite to any medical authority eliminating this possibility or discuss or explain why more immediate onset hearing loss should have been shown, including especially at the time of that separation examination.


The examiner did not ask the Veteran when his hearing loss initially manifested, did not consider his military occupational specialty (MOS) of light weapons infantryman, and did not address whether any current hearing loss might be due to the alleged noise exposure in service, in this capacity.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask him to indicate in writing when he began having difficulty hearing and when and to what he extent he was exposed to excessively loud noise during his service.

2.  After his response is associated with his claims file, transfer the file back to the VA compensation examiner who evaluated the Veteran in April 2012.  Ask him to provide an addendum opinion with supporting rationale concerning whether the Veteran's bilateral hearing loss is at least as likely as not related to his military service, including especially the alleged noise exposure.  Advise the examiner that the Veteran is competent to report both hearing difficulties and exposure to noise, as both are lay observable.  Also advise the examiner that any unfavorable opinion rendered based solely on the absence of hearing loss at time of separation, without contemplation of the Veteran's statements, will be considered inadequate.  So if, as has been previously indicated, the fact that the Veteran's hearing was within normal limits when separating from service is one of the reasons for disassociating his current hearing loss from his service, the examiner needs to discuss why there is no such thing as "delayed-onset" hearing loss.  This may require citing to medical authority eliminating this possibility or, at the very least, discussing or explaining why more immediate onset hearing loss should have been shown, including especially at the time of that separation examination.

Most of the probative value of an opinion comes from its underlying reasoning (explanatory rationale), not merely from review of the claims file or the ultimate conclusion.

3.  Ensure the examiner's addendum opinion complies with this remand directive and, if it does not, return it to the examiner for correction.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


